                       Case 1:21-cr-00086-PLF Document 6 Filed 02/17/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                                                               )
                             Plaintiff                         )
                                v.                             )      Case No.
                                                               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                                                                                                       .


Date: February 17, 2021
                                                                                         Attorney’s signature

                                                                      Andrew M. Stewart, Bar No. 490984
                                                                                     Printed name and bar number

                                                                      2007 15th Street North, Suite 201

                                                                      Arlington Virginia 22201
                                                                                                 Address

                                                                      andrew.m.stewart.esq@gmail.com
                                                                                            E-mail address

                                                                      703-248-0626
                                                                                          Telephone number

                                                                      703-248-8971
                                                                                             FAX number
